Citation Nr: 0425133	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  01-04 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board remanded this matter in May 2003 for additional 
development.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran sustained a head injury in 1973.  

3.  The veteran's history of a head injury was noted at 
entrance.

4.  The veteran's head injury residuals did not increase in 
severity during service.  



CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2004 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Prior to the January 2001 rating decision, the veteran was 
provided a development letter that informed him of what was 
needed to substantiate his service connection claim, of the 
evidence that the VA would obtain, what was specifically 
needed for his service connection claim, and the time 
limitations for submitting the required evidence.  Thus, in 
this respect, the Board finds that the lack of such a pre-
decision notice that specifically mentions the VCAA is not 
prejudicial to the veteran in this case.  The development 
letter provided notice to the veteran of the type of evidence 
that was needed to substantiate his claim and advised him 
that he should submit medical evidence showing that his 
condition was permanently worsened by his military service.  
In February 2004, VA provided the veteran with complete 
notice of the VCAA specific to the matter on appeal.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the February 2004 VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claim, as evidenced by the May 
2004 supplemental statement of the case (SSOC).  

Additionally, in a June 2004 statement, the veteran indicated 
that he had no additional evidence to submit in support of 
his claim and that he wished to expedite action on his 
appeal, foregoing the expiration of the 60-day due process 
period.  In summary, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service private medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  It is 
noted that he has not identified any additional private or VA 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded a medical examination in 
connection with his service connection claim.  The 
examination report provides the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Facts

The veteran's service medical records contain a hospital 
insurance report form related to a two-car collision in which 
the veteran sustained a cerebral concussion in January 1973.  
The veteran was hospitalized from February 15 to March 2, 
1973, for a cerebral concussion.  

In the Report of Medical History dated in June 1978 
associated with the veteran's enlistment examination, the 
veteran reported the history of a car accident in 1973 that 
resulted in a head injury.  In February 1980, the veteran was 
seen complaining of headaches.  It was reported he had a 
history of a concussion due to an "auto wreck" in 1973 with 
intermittent left parietal headaches since that time.  He 
stated that the pain associated with his headaches had 
increased when he started boot camp.  He described the pain 
as sharp, constant and located at the left side of the head.  
He reported that nothing made them feel better.  Further, he 
stated that noise, such as airplanes, reportedly made the 
pain worse.  Later in February, he was seen in a medical 
consult.  The diagnosis was musculoskeletal anxiety-related 
headaches.  
In March 1980, the veteran was seen in a follow-up to the 
medical consult.  It was noted that the veteran underwent 
cervical/temple relaxation therapy for his headaches.  He was 
seen again in April 1980, and it was noted that he had been 
doing much better with the relaxation therapy.  No separation 
examination is of record.  

In a March 2000 statement, Jack B. Roof, Jr., M.D., noted 
that the veteran suffered a severe head injury many years 
earlier and since that time had been emotionally labile.  

In March 2004, the veteran underwent an examination.  The 
examiner reviewed the veteran's history of a head injury.  
The examiner noted the in-service visits and treatment for 
headaches, which included relaxation techniques to improve 
his headaches.  The veteran reported that his symptoms 
improved when he was not at work or on the ship.  The 
examiner further noted the impression of anxiety-related 
headaches in service.  At the time of the examination, the 
veteran reported headaches and an inability to "keep up with 
any work and life."  

The examiner noted that the veteran had been suffering from a 
head injury since 1973.  The examiner also noted that the 
veteran was suffering from a generalized type seizure 
disorder.  The veteran reported recurring migraine headaches 
characterized by unilateral headaches associated with nasal 
congestion and blurring of vision.  The veteran stated that, 
when the attacks occurred, he had to "stay in bed" and was 
"unable to do anything."  He indicated that the attacks 
occurred once a day, lasting 24 hours.  Additionally, the 
veteran reported that he suffered from dizziness as often as 
10 times a day.  

Examination of the cranial nerves revealed normal findings.  
Coordination was within normal limits.  Neurological 
examination revealed motor function within normal limits, 
sensory function within normal limits, and knee and ankle 
jerk reflexes at 2+ bilaterally.  

The diagnoses were status post head injury and headaches.  
With respect to a relationship between the veteran's 
headaches and his period of service, the examiner noted that 
the veteran's head injury in 1973 was clearly the most likely 
etiology of his headaches.  The examiner noted that the 
veteran was seen in service several times for recurrent 
headaches for which he was treated with relaxation therapy 
and medications.  Further, the examiner noted that although 
there was a reported anxiety-related element to the veteran's 
headaches' level of severity, it was opined that the 
veteran's anxiety would not cause a permanent worsening of 
his headaches.  In other words, he explained, once the 
anxiety was removed or better dealt with by the veteran, then 
the severity of the headaches would return to the post-
concussion pre-service level.  The examiner further remarked 
that the military was responsible for the aggravation of the 
1980 headaches, but that was acute due to stress and anxiety 
at that time.  The examiner also noted that the stressor was 
removed when the veteran separated from service in 1980.  The 
headaches were acutely aggravated while on active duty.  The 
examiner concluded that it was "less likely than not" that 
there was any chronic or permanent worsening of those 
headaches due to military service, because what made the 
veteran's headaches worse during active duty was stress and 
this stressor had since been removed.  

A March 2004 VA x-ray study of the skull revealed a negative 
study, all findings being normal.  


Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

Clear and unmistakable evidence (obvious of manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b)(2003).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).  


Analysis

At the outset, the Board notes that in view of the enlistment 
examination report as noted above that included the veteran's 
history of an automobile accident, which resulted in a head 
injury, the veteran was not presumed sound at entrance.  
38 U.S.C.A. § 1111.  

Thus, the next question is whether the veteran's preexisting 
disability increased in severity during service.  The veteran 
was treated on several occasions for complaints associated 
with his head injury in service.  The service records reveal, 
however, that with relaxation therapy and medication, his 
symptoms improved, and once his stressors of ship duty and 
work were removed, his headaches also subsided.  

Indeed, the March 2004 VA examiner specifically found that 
the veteran's head injury residuals did not increase in 
severity during his period of military service.  The examiner 
noted the veteran's treatment during service for recurrent 
headaches, but he opined that the reported anxiety associated 
with his headaches' level of severity would not cause "a 
permanent worsening of the headaches."  Moreover, the 
examiner noted that the stressor responsible for the 
veteran's headaches during service was, in fact, service 
itself.  Thus, the veteran's headaches were "acutely 
aggravated" while on active duty, only to subside once the 
stressor of service was removed.  As noted herein, the 
examiner concluded that it "was less likely than not" that 
there was any increased disability manifested by residuals of 
a head injury with headaches attributable to his military 
service, because what made them worse while on active duty 
was the stress of service and his duties and with discharge 
from service, that stressor had been removed.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307.  

The Board notes that the examiner did remark that "the 
military was responsible for the aggravation of the 1980 
headaches," but also noted that the veteran's condition was 
acute due to the stress and anxiety level at the time.  Thus, 
the use of the term "aggravation" in this sense was not 
intended to show an increase in the severity of the veteran's 
disability.  

In light of the above, the Board notes that there was no 
increase in the severity of the veteran's pre-existing 
disability manifested by residuals of a head injury and 
headaches during his period of active service.  38 C.F.R. 
§ 3.306(b).  Thus, the veteran's pre-existing disability was 
not aggravated by service.  38 C.F.R. § 3.306(a).  

As the preponderance of the evidence is against service 
connection, there is no basis for any doubt to be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2003).



ORDER

Service connection for residuals of a head injury, to include 
headaches, is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



